DETAILED ACTION
This is an office action on the merits in response to the communication filed on 3/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
This office action is issued to correct the previous Final action that Examiner issued on 5/10/2022.  Previously, Examiner inadvertently omitted examining claim 19-23.  This office action will correct this error.

Claims’ Status
Claims 1-2, 4, 6-8, 10, 12-14, 16, and 18 are amended.  Claims 19-23 are newly added claim.  Claims, 5, 11, and, 17 have been canceled.  Claims, 1-4, 6-10, 12-16, and 18-23 are pending and are considered in this office action.

Response to Arguments
Applicant’s argument filed on 3/24/2022 have been fully considered, but they are not persuasive.

Applicant describes the claimed invention is for improving security and data consistency for online transactions by incorporating blockchain technology.  Examiner respectfully disagrees with this characterization.  Here, the blockchain technology is claimed rather at a high-level that shows no improvement a technological environment nor computer function.  The settlement validation/signature verification in the amended claims are merely the improvement of a process, it is important to keep in mind that an improvement in the abstract idea itself (e.g., a recited fundamental economic concept or commercial interaction) is not an improvement in technology.  For example, in Trading Technologies Int! v.
IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (Il).  Also, there are no additional elements that integrate the abstract idea into a practical application.
	Applicant further argues about board decisions that do not mirror Applicant’s claims.  For example, Applicant contends “the Board has found claims recited “an improved method for overcoming hacking by ensuring that the authentication function is normally inactive, activating only for a transaction, communicating the activation within the certain time window, and thereafter ensuring that the authentication function is automatically deactivated” to be patent eligible, Cosmokey Solution GmbH v Duo Security LLC, 15 F.4th 1091 (Fed Cir. 2021).  Applicant’s claims mainly focus on validating transaction settlement and does not contain the “authentication function” as alluded by the Applicant, nor do the claim limitations have the same limitations or concepts.  This settlement step is simply another process directed to the abstract idea of a fundamental economic practice.  Similarly for the board decision of Ancora Technologies, Inc v. HTC America, Inc, Applicant’s claims do not contain ”improvement of security”, nor do the claim limitations have the same limitation or concepts.
	Finally, Applicant remarks about claims 2 and 3 of Example 35 from the USPTO’s subject matter eligibility guidance.  What is unique in Example 35 is that it involves encryption/decryption of the random code, which amounts to significantly more than the abstract idea. 
	The claim elements are still drawn to the abstract idea and even in combination recite a fundamental economic practice/commercial interaction in transactions

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 6-10, 12-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-4, 6 and 19-23 are drawn to a method which is within the four statutory categories (ie., a process). Claims 7-10, 12, and 13 are drawn to a system which is within the four statutory categories (i.e. a machine).  Claims 14-16, and 18 are drawn non-transitory computer readable storage medium which is within the statutory categories.

Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

However, claims 1, 7 and 14 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “requesting, by the resource request node, a target resource from the resource providing node by using the transaction node; creating, by the transaction node, a transaction contract of the target resource based on the blockchain database; obtaining, by the payment node, a transaction settlement instruction; transmitting, by the payment node, a transaction payment request to the resource request node.” 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers “fundamental economic principles or practices” and “commercial interactions.”  That is, the drafted process is comparable to a handling commercial interaction, i.e. requesting, by the resource request node, a target resource from the resource providing node by using the transaction node; creating, by the transaction node, a transaction contract of the target resource based on the blockchain database; obtaining, by the payment node, a transaction settlement instruction; transmitting, by the payment node, a transaction payment request to the resource request node.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of handling business relations or sale activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – “fundamental economic principles or practices” and “Commercial or legal interaction” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional step recites “determining, by the payment node, that the transaction contract is an actual transaction in a case of finding the transaction contract corresponding to the transaction settlement instruction from the blockchain database according to the transaction settlement instruction, and a signature of the resource request node for this resource transaction exists in the transaction contract” which amount to no more than insignificant extra-solution activity.  (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”).  Also “determining, by the payment node, that the transaction contract is an actual transaction…” would be considered a well-understood, routine, and conventional function where the contract needs to be verified by one of the entities/nodes.
	 The recited elements, i.e. “blockchain nodes, signatures, blockchain system” of claim 1 and 7; the “non-transitory computer readable medium… instructions… executed by one or more processors” of claim 14 are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements merely automate or process the abstract idea.  
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 2 is also directed to abstract idea of “determining that a second transaction settlement instruction is invalid.…. (i) not finding a second transaction contract …..; and transmitting a transaction payment rejection response to the transaction node…….”; claim 3 “querying a currently performed transaction operation in the transaction….; performing a next transaction operation that meets the trigger condition in the transaction contract;  claim 6  “the transaction settlement instruction is generated after the transaction node transmits the transaction contract to the blockchain database”,  claim 21 receiving the transaction payment request…..; claim 22 registering the resource request node and the resource providing node……; claim 23 verifying a respective blockchain account for each of the resource request…..; therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions.  Also, these additional limitations amount to insignificant extra-solution activity as relating dealing with the transaction contract  that is a well-understood and conventional method often used in conjunction with these activities and fails to provide the necessary inventive step.  Because these limitations do not provide significantly more to the abstract idea(s) in question, they fail to further limit the claims upon which they depend sufficiently to render them patentable.
Claim 3 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as further describing the transaction contract comprises a trigger condition;  claim 4 payment node has a restricted viewing permission for the transaction contract……; claim 19 the transaction contract further includes a transaction amount…”; claim 20  the request node is a component of an electronic device..; the resource  providing node is a component of an electronic device of a seller…..  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0264].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)


Examiner’s comment on Allowable Subject Matter over prior art
Following limitations of the independent claims contain allowable subject matter.  However, the claims still require to overcome 101 rejection.  Once the claims are clear of 101, then the claims would be in condition of allowance.  

Claim 1, 7 and 14 each contains allowable subject matter of “ determining, by the payment node, that the transaction contract is an actual transaction in a case of finding the transaction contract corresponding to the transaction settlement instruction from the blockchain database according to the transaction settlement instruction, and a signature of the resource request node for this resource transaction exists in the transaction contract.”  Also, the fact that independent claim 1 teaches a resource transaction method that uses four different nodes (1. Transaction node; 2. payment node; 3. Resource providing node; 4. Resource request node) collaborating with each other in a blockchain system, which makes this invention unique. 

The closest prior art that examiner can find are: 1) US20180197173A1; 2) US20160342978A1; 3) US20190034926A1; 4) US20160210626A1.


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                 
5/12/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685